Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a DIV of 10/535,174 filed on 03/17/2006, which is a 371 of PCT/FR2003/003360, filed on 11/13/2003.

Status of the Claims
Claims 1-12 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  “0,5” in equation (1) of the instant claim should be amended as “0.5”. Appropriate correction is required.

Claims 9 and 10 are objected to because of the following informalities:  period “.” Must be included at the end of the instant claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, “VR” in the instant claims does not have proper unit, which render the claimed equations in the instant claims uncertain. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vander Voort (US 4,171,233, thereafter US’233) in view of Beguinot et al (US 5,855,845, listed in PTO-892 form dated 5/3/2017, thereafter US’845).
Regarding claim 1, US’233 teaches a manufacturing process for a die steel (Abstract and of US’233) by casting for a ingot (Col.5, lns.8-12 of US’233), which reads on the manufacturing process for a steel component wherein a steel is cast into a semi-finished product as recited in the instant claim. The oF (899oC—noted by the Examiner) and cooling to obtain essentially martensitic microstructure and tempering at temperature about 300-400oF (Col.5, lns.29-39 of US’233), which reads on the manufacturing steps including austenitizing, cooling, and optional tempering as recited in the instant claim.
 
Element
From instant Claim 1
(in wt%)
US’233 (Table in summary) in wt%
Overlapping range
(in wt%)

0.4-0.45
0.3-0.8
0.4-0.45
Si
0.75-1.50
0-2
0.75-1.5
Mn
0.3-3
0-3
0.3-3
Ni
0-5
0-4
0-4
Cr
1.11-4
0-3
1.11-3
Cu
0-1
Trace amount
Trace amount
Mo+W/2
Mo ≥ 0.410 to 1.5
Mo+W/2: 0.410-1.5
Mo: up to1.5;
 W: up to1.5
Mo:0.410-0-1.5;
Mo+W/2: 0.410-1.5
B
0.0005-0.010
0.0005-0.012
0.0005-0.010
N
0.006-0.025
0.006-0.007 (US’845)
0.006-0.007 (US’845)
Al
0-0.9
0-0.1
0-0.1
Si+Al
0-2.0
0-2.1
0-2
Nb
0.038-0.3
Up to 0.1
0.038-0.1
Fe
Balance
Balance
Balance
Optimal One of V, Ca,  Ta, S, 
0.3 or less
V:0-1, S:0-0.025
V:0-1, S:0-0.025
Ti  and/or Zr
0.5 or less
Ti:0-0.5
Ti:0-0.5


Regarding claims 2-3 and 8, US’845 provides examples quenching by water (table on Col.7, lns.50-63 of US’845) to obtain martensitic or bainite phase (Col.3, lns.41-47 and cl.9 of US’845), which is the same cooling method as recited in claim 8 and reads on the cooling rate as recited in the instant claim 2-3. 
Regarding claims 4-5, US’233 specify tempering at temperature about 300oF with inch/2hrs (corresponding to about 149oC—noted by the examiner, table VII of US’233), which reads on the tempering conditions as recited in the instant claims.
Regarding claims 6-7, US’845 specify the thickness of the block is from 20-1500 mm (Col.8, lns.12-20 of US’845), and more R at core of the component, which depends on the alloy composition, thickness of the article, and cooling method. Since US’233 in view of US’845 teaches the similar alloy composition with similar dimension quenching by the same water cooling method. The claimed VR would be highly expected for the steel component manufactured by the process of US’233 in view of US’845. MPEP 2145 II and 2112 01.
Regarding claims 9-12, the claimed equations in the instant claims fully depend on the alloy composition ranges. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of elements including: Ni, Mn, Cr, Mo, and W from US’233 in view of US’845 in order to meet the claimed equations would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Actually, it is noted that Example B in table on col.7, lns.30-40 of US’845 including 
Note: US 4,673,433 is not used for the rejection. It is recorded as a reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JIE YANG/Primary Examiner, Art Unit 1734